Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6 June 2022 has been entered.  Claim 19 has been added and Claims 1, 3-5, 7-10 and 12-18 remain pending in the application.  

Response to Arguments
Applicant's arguments filed 6 June 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Nordbruch does not teach that, in such a situation, the vehicle is to be controlled via user operation of the remote control to maneuver the vehicle forward/reverse without using automated transverse guidance.”  The argument is believed to be addressed in the rejection as outlined below.
In response to Applicant’s argument that “Nordbruch indeed teaches away from any user remote control in the parking situation” However, Applicant should note that a reference only teaches away when it suggests the developments flowing from its disclosure are unlikely to produce the objective of the applicant’s invention. Syntex (U.S.A) LLC v. Apotex, Inc., 407 F.3d 1371, 1380 (Fed. Cir. 2005). As regards to Applicant’s contentions, the Examiner disagrees with Applicant’s contention of teaching away, since Nordbruch never makes a clear statement that would discourage one from using the claimed remote control. Specifically, although Nordbruch teaches an advantageous arrangement, Nordbruch never clearly discourages one from using a remote control taught by Bonhoure. Moreover, Nordbruch never suggests that using the remote control of the type taught by Bonhoure is unlikely to be productive. Essentially, the statement in Nordbruch cited in Applicant’s remarks merely serves to suggest one advantage of using Nordbruch’s arrangement, but does not however discredit any other alternative approach. See e.g., In re Fulton, 391 F.3d 1195, 1200-01 (Fed. Cir. 2004) (Simply because the reference does not teach that the combination used was the most desirable combination available, does not mean that reference teaches away. Moreover, the mere disclosure of alternative designs does not teach away from a combination, where such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 18 recite “detecting … that a parking space is present … and the parking space is not present” it is unclear how the parking space can be simultaneously present and not present. The examiner recommends detecting that the parking space is at least one of: a) present and can be parked in, b) not present, and c) cannot be parked in.
Claims 3-5, 7-10, 12-16, and 19 depend upon claim 1, incorporating all of the limitations thereof, and are therefore rejected as being indefinite as being dependent upon an indefinite parent claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-10, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhoure et al. (DE102012007984) in view of Nordbruch US 201 7/0323567.
Regarding claims 1, 17, and 18, Bonhoure discloses a method, comprising: (a remote control for a parking assistance system) (A vehicle-based parking assistance system) (¶28)
detecting, by a motor vehicle having a parking assistance system controllable by a remote control, that:
a parking space is present and can be parked-in, and the parking space is not present or cannot be parked-in, based on vehicle sensor system captured surroundings information; (in at least Fig 2; ¶12, 14, 39, 40, 43, 45, 47; cameras detect a parking space and calculate a path along which the motor vehicle can be moved into a final parking position in the parking space)

controlling the vehicle on the basis of the detection and a user operation of the remote control, so as to maneuver the motor vehicle such that: in response to detecting that the parking space is present, the parking assistance system maneuvers the vehicle to park in the parking space using automated transverse guidance (in at least paragraphs [0043], After detecting a parking space with the aid of the sensors 6, the signal processor 3 calculates a parking path which the motor vehicle 1 must drive to reach an end position in the detected parking space. After calculating this parking track then the actual parking operation can be started and at least paragraph [0014], wherein the parking assist system automatically actuates the drive and/or steering device of the motor vehicle to move the vehicle into the parking space),

Bonhoure fails to explicitly disclose that in response to detecting that the parking space is not present or cannot be parked-in, the parking assistance system maneuvers the vehicle forward and/or reverse without using automated transverse guidance. 

Nordbruch however teaches detecting, by a motor vehicle having a parking assistance system controllable by a remote control, that a parking space is present and can be parked-in, and the parking space is not present or cannot be parked-in, wherein the detection is based on vehicle sensor system captured surroundings information and (fig 1; ¶19-20, 22, 38; Nordbruch detects whether a parking space is present by capturing information that includes the position of the parking space marking that is located at the entrance of the parking space)
an automatic parking system that in response to detecting that the parking space is not present or cannot be parked-in, the parking assistance system maneuvers the vehicle forward and/or reverse without using automated transverse guidance (in at least paragraph [0013], wherein the vehicle drives autonomously into the parking facility, and in paragraph [0016] wherein a vehicle travels along a passageway until a free space is identified, staying within the passageway, paragraph [0038], the driver has left the vehicle, and travels along the right lane and follows the vehicle passageway markers, and Fig. 1 wherein the vehicle travels straight until an open space is found and then leaves the lane). 
Nordbruch further teaches in response to detecting that the parking space is present, the parking assistance system maneuvers the vehicle to park in the parking space using automated transverse guidance (in at least paragraph [0013], wherein the vehicle drives autonomously into the parking facility, and in paragraph [0016] wherein a vehicle travels along a passageway until a free space is identified, staying within the passageway, paragraph [0038-0039], the driver has left the vehicle, and travels along the right lane and follows the vehicle passageway markers and once a free parking space is detected, the vehicle leaves the right lane and pulls into the free space, and Fig. 1 wherein the vehicle travels straight until an open space is found and then leaves the lane). 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the parking space detection as disclosed by Bonhoure with determining an entrance of the parking space and the automatic parking in response to no space being available as taught by Nordbruch in order to ensure the vehicle correctly locates a space and allows a user to exit the vehicle prior to finding an open parking space enabling easier exit/entry for the passenger.

Regarding claim 9, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses the method, wherein the parking assistance system is configured to park the motor vehicle in forward parking spaces by traveling at least one of forward and reverse, and wherein the remote control comprises a control means for controlling the at least one of forward and reverse travel of the motor vehicle (in at least paragraph [0014], Based on sensor data of the sensor device, the parking assistance system can detect a suitable parking space and, depending ona current relative position of the motor vehicle with respect to the parking space, calculate a parking path along which the motor vehicle can be moved to an end position in the parking space. The parking assist system automatically actuates the drive and / or steering device of the motor vehicle to move the same into the parking space, namely in accordance with the calculated parking path).

Regarding claim 10, the combination of Bonhoure and Nordbruch teaches the limitations of claim 9 as shown above. Bonhoure further discloses the method, wherein the automated transverse guidance maneuvers the motor vehicle into the parking space in an automatically directed fashion (in at least paragraphs [0043], After detecting a parking space with the aid of the sensors 6, the signal processor 3 calculates a parking path which the motor vehicle 1 must drive to reach an end position in the detected parking space. After calculating this parking track then the actual parking operation can be started and at least paragraph [0014], wherein the parking assist system automatically actuates the drive and/or steering device of the motor vehicle to move the vehicle into the parking space). 

This feature is also taught by Nordbruch (in at least paragraph [0013], wherein the vehicle drives autonomously into the parking facility, and in paragraph [0016] wherein a vehicle travels along a passageway until a free space is identified, staying within the passageway, paragraph [0038-0039], the driver has left the vehicle, and travels along the right lane and follows the vehicle passageway markers and once a free parking space is detected, the vehicle leaves the right lane and pulls into the free space, and Fig. 1 wherein the vehicle travels straight until an open space is found and then leaves the lane). 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the parking space detection as disclosed by Bonhoure with the automatic parking in response to no space being available as taught by Nordbruch in order to ensure the vehicle correctly locates a space and allows a user to exit the vehicle prior to finding an open parking space enabling easier exit/entry for the passenger.
Regarding claim 12, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses, the method further comprising: signaling, by the remote control to the operator, whether the vehicle is steered into the parking space straight on without turning the steering wheel or the vehicle is steered into the parking space in a manner directed using automated transverse guidance (in at least paragraph [0014], Based on sensor data of the sensor device, the parking assistance system can detect a suitable parking space and, depending on a current relative position of the motor vehicle with respect to the parking space, calculate a parking path along which the motor vehicle can be moved to an end position in the parking space. The parking assist system automatically actuates the drive and / or steering device of the motor vehicle to move the same into the parking space, namely in accordance with the calculated parking path).

Regarding claim 15, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses the method, wherein the remote control comprises a visual display-for signaling to the operator ([0044], image data of any combination of the cameras 7a to 7h and / or images calculated from these image data can be transmitted to the mobile telephone 10. For example, such images may be transmitted to the mobile phone 10 in real time, showing an overall 360 ° representation of the environment 22 of the motor vehicle. In this case, the image data of all cameras 7a to 7h are summarized and transmitted to the mobile phone 10).

Regarding claim 16, the combination of Bonhoure and Nordbruch teaches the limitations of claim 15 as shown above. Bonhoure further discloses the method, wherein the remote control comprises a screen as the visual display, and the signaling to the operator is via a pictogram depicted on the screen ([0044], image data of any combination of the cameras 7a to 7h and / or images calculated from these image data can be transmitted to the mobile telephone 10. For example, such images may be transmitted to the mobile phone 10 in real time, showing an overall 360 ° representation of the environment 22 of the motor vehicle. In this case, the image data of all cameras 7a to 7h are summarized and transmitted to the mobile phone 10).

Regarding Claims 17 and 18, the claimed subject matter of Claims 17 and 18 are substantially the same as that of Claim 1, differing only in that Claim 17 is directed to a remote control which allows a user to carrying out the parking method as recited in Claim 1, and Claim 18 is directed to a vehicle-based parking assistance system which carries out the parking method of Claim 1. Therefore, Claims 17 and 18 are also rejected for similar reasons as those stated above with respect to Claim 1.

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhoure et al. (DE10201 2007984) in view of Nordbruch US 201 7/0323567 and further in view of Knoll US 2008/0231469.
Regarding claim 4, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses signaling by the remote control, the identified parking situation to the operator (in at least paragraphs [0045], [0047], On the touch-sensitive display 11 of the mobile phone 10, two separate and spaced switching portions 14, 15 are provided, which serve as actuators for enabling the automatic shunting operation. In order to allow the motor vehicle 1 to park automatically...when the control unit 2 has transmitted a ready signal to the mobile telephone 10 which contains information to the mobile telephone 10 that a suitable parking space has been found and a suitable parking space has been calculated. Only then is the automatic parking process possible). 

Bonhoure fails to explicitly disclose however Knoll teaches the method further comprising: determining a Q-factor reflecting a difficulty level for the parking assistance system to park the vehicle in the parking space from the current location (in at least paragraphs [0013-0018], wherein a determination of a difficulty to enter the parking situation is determined based on threshold limiting values); 

identifying a parking situation from among the following:
(a) a high Q-factor parking situation in which the determined Q-factor exceeds a predetermined threshold, and (b) a low Q-factor parking situation in which the determined Q-factor does not exceed the predetermined threshold (in at least paragraphs [0013-0018], wherein a determination of a difficulty to enter the parking situation is determined based on threshold limiting values). 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the remote parking as disclosed by Bonhoure with the difficulty determination as taught by Knoll in order to select a parking space according to a driver ability giving the user an easier decision when selecting the spot as well.

Regarding claim 5, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses the method further comprising: identifying a parking situation from among the following parking situations: a no identified parking space situation, and a parakable-in parking space situation (in at least paragraphs [0043], After detecting a parking space with the aid of the sensors 6, the signal processor 3 calculates a parking path which the motor vehicle 1 must drive to reach an end position in the detected parking space. After calculating this parking track then the actual parking operation can be started and at least paragraph [0014], wherein the parking assist system automatically actuates the drive and/or steering device of the motor vehicle to move the vehicle into the parking space), 

Bonhoure fails to explicitly disclose however Knoll teaches the method further comprising identifying a parking situation from among the following parking situations: (a) a no identified parking space situation, (b) a parkable-in parking space situation, (c) a parkable-in parking space situation, in which a Q-factor is lower than in (b), and (d) an un-parkable-in parking space situation, wherein the Q-factor reflects a difficulty level for the parking assistance system to park the vehicle in the parking space from the current location. (in at least paragraphs [0013-0018], wherein a parking space is detected or not detected, and further a determination of whether thee parking is possible or not based on the difficulty are also determined). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the remote parking as disclosed by Bonhoure with the difficulty determination as taught by Knoll in order to select a parking space according to a driver ability giving the user an easier decision when selecting the spot as well.

Regarding claim 7, the combination of Bonhoure, Nordbruch, and Knoll teaches the limitations of claim 4 as shown above. Bonhoure further discloses the method further comprising: identifying a parking situation from among the following parking situations: a no identified parking space situation, and a parakable-in parking space situation (in at least paragraphs [0043], After detecting a parking space with the aid of the sensors 6, the signal processor 3 calculates a parking path which the motor vehicle 1 must drive to reach an end position in the detected parking space. After calculating this parking track then the actual parking operation can be started and at least paragraph [0014], wherein the parking assist system automatically actuates the drive 
and/or steering device of the motor vehicle to move the vehicle into the parking space),
 
Bonhoure fails to explicitly disclose however Knoll teaches the method further comprising identifying a parking situation from among the following parking situations: (a) a no identified parking space situation, (b) a parkable-in parking space situation, (c) a parkable-in parking space situation, in which a Q-factor is lower than in (b), and (d) an un-parkable-in parking space situation (in at least paragraphs [0013-0018], wherein a parking space is detected or not detected, and further a determination of whether thee parking is possible or not based on the difficulty are also determined). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the remote parking as disclosed by Bonhoure with the difficulty determination as taught by Knoll in order to select a parking space according to a driver ability giving the user an easier decision when selecting the spot as well.

Regarding claim 8, the combination of Bonhoure, Nordbruch, and Knoll teaches the limitations of claim 5 as shown above. Bonhoure further discloses the method, further comprising: signaling, by the remote control, the identified parking situation to the operator, wherein at least two of the parking situations are respectively signaled in a manner distinguishable for the operator using different pictograms associated with the respective parking situations displayed on a screen of the remote control ([0044], image data of any combination of the cameras 7a to 7h and / or images calculated from these image data can be transmitted to the mobile telephone 10. For example, such images may be transmitted to the mobile phone 10 in real time, showing an overall 360 ° representation of the environment 22 of the motor vehicle. In this case, the image data of all cameras 7a to 7h are summarized and transmitted to the mobile phone 10).

Claims 3, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhoure et al. (DE102012007984) in view of Nordbruch US 2017/0323567 and further in view of Gensler US 2008/0033603.
Regarding claim 3, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure fails to explicitly disclose however Gensler teaches the method, wherein the parking space is a forward parking space (Fig. 1), and the detection is further based on one or more criteria that relate to: an orientation of the vehicle with respect to the parking space, a lateral offset of the vehicle with respect to the parking space, a width of the parking space, and a distance of the vehicle from the parking space (in at least paragraphs [0017-0018], wherein the sensor system determines the distance between a reference point of the first part and a reference point of the second part of the system and the distance between the vehicle and the target position is derived ). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Gensler into the invention of Bonhoure to include parking determinations based on alignment of the vehicle to the parking space and distance to of the vehicle to the space to ensure adequate room exists for the vehicle to park and for passengers to enter/exit the vehicle without damaging adjacent vehicles, thus improving safety and convenience.

Regarding claim 13, the combination of Bonhoure and Nordbruch teaches the limitations of claim 9 as shown above. Bonhoure fails to explicitly disclose however Gensler teaches the method, further comprising: in response to detecting the parking space: determining a parking line in the longitudinal direction of the parking space, based on the surroundings information, and operating the parking assistance system to control the vehicle to park in the parking space using automated transverse guidance, wherein a longitudinal axis of the motor vehicle is regulated to a parking line ([0058]-[0060], The horizontal angle alpha between the camera axis and the connection axis between the lens center of the camera 5 and the surface center of the landmark 6 is determined by means of the center of mass location of the image of the landmark 9 in the taken camera picture. The horizontal angle beta between the center axis of the garage and the connection axis between the lens center of the camera 5 and the surface center of the landmark 6 is determined by means of characteristics, particularly brightness characteristics, of the image of the landmark 6 in the taken camera picture. In this case, the course of the brightness within the image of the landmark 6 in the camera picture is analyzed... The lateral position of the vertical bar of high brightness within the image of the landmark 6 can be determined in a manner known per se by the use of an image processing method by means of the analyzing unit 8. From the lateral position, in turn, the wanted angle beta is determined, whose value is clearly connected with the lateral position of the vertical bar). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Gensler into the invention of Bonhoure to include parking determinations based on alignment of the vehicle to the parking space to ensure adequate room exists for the vehicle to park and for passengers to enter/exit the vehicle without damaging adjacent vehicles, thus improving safety and convenience.

Regarding claim 14, the combination of Bonhoure, Nordbruch, and Gensler teaches the limitations of claim 13 as shown above. Bonhoure fails to explicitly disclose however Gensler teaches the method wherein the method further comprises at least one of: checking a criterion relating to an orientation of the vehicle with respect to the parking space based on an orientation of the vehicle longitudinal axis and an orientation of the parking line; checking a criterion relating to a lateral offset of the vehicle with respect to the parking space based on a length of a perpendicular of a vehicle reference point to the parking line ([0058]-[0060], The horizontal angle alpha between the camera axis and the connection axis between the lens center of the camera 5 and the surface center of the landmark 6 is determined by means of the center of mass location of the image of the landmark 9 in the taken camera picture. The horizontal angle beta between the center axis of the garage and the connection axis between the lens center of the camera 5 and the surface center of the landmark 6 is determined by means of characteristics, particularly brightness characteristics, of the image of the landmark 6 in the taken camera picture. In this case, the course of the brightness within the image of the landmark 6 in the camera picture is analyzed... The lateral position of the vertical bar of high brightness within the image of the landmark 6 can be determined in a manner known per se by the use of an image processing method by means of the analyzing unit 8. From the lateral position, in turn, the wanted angle beta is determined, whose value is clearly connected with the lateral position of the vertical bar).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Gensler into the invention of Bonhoure to include parking determinations based on alignment of the vehicle to the parking space to ensure adequate room exists for the vehicle to park and for passengers to enter/exit the vehicle without damaging adjacent vehicles, thus improving safety and convenience.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bonhoure et al. (DE102012007984) in view of Nordbruch US 2017/0323567 and further in view of Ryu et al (Korean Patent 2013/0138519; US Patent 9,361,529 used for citation purposes)
Regarding claim 19, Ryu teaches wherein detecting that the parking space is present and can be parked in is based on surroundings information indicating: respective positions of a first anchor point denoting an entrance of the parking space, and at least one of: a lateral orientation line on a same side of the first anchor point, and a second anchor point opposite the first anchor point, and wherein detecting that the parking space is not present or cannot be parked in is based on surroundings information indicating: the respective positions of the first anchor point, and at least one of: the lateral orientation line and the second anchor point, or the absence of at least one of: the first anchor point, and at least one of: the lateral orientation line and the second anchor point. (abstract; Fig 11b; C4 L36-43, L58-62; C5 L10-25; C6 L12-18)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669